In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-214V
                                      Filed: February 1, 2016
                                        Not for Publication

*************************************
ISIDRA DURWIN,                               *
                                             *
               Petitioner,                   *                Damages decision based on
                                             *                stipulation; tetanus-diphtheria-
 v.                                          *                acellular pertussis (Tdap) vaccine;
                                             *                vaccine-related arm injury;
SECRETARY OF HEALTH                          *                tendonitis; bursitis; adhesive
AND HUMAN SERVICES,                          *                capsulitis
                                             *
               Respondent.                   *
                                             *
*************************************
Danielle A. Strait, Washington, DC, for petitioner.
Julia W. McInerny, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On February 1, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered a vaccine-
related injury to her left arm described as pain, tendonitis, bursitis, and adhesive capsulitis that
was caused by her December 22, 2011 receipt of tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine. Respondent denies that Tdap vaccine caused petitioner’s left arm injury or any other
injury. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services). Vaccine Rule 18(b) states that all decisions of the special masters
will be made available to the public unless they contain trade secrets or commercial or financial
information that is privileged and confidential, or medical or similar information whose disclosure would
constitute a clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days
to identify and move to delete such information prior to the document’s disclosure. If the special master,
upon review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards a lump sum of
$195,000.00, representing reimbursement for all damages that would be available under 42
U.S.C. § 300aa-15(a) (2012). The award shall be in the form of a check payable to petitioner in
the amount of $195,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: February 1, 2016                                                            s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2